                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     FLORENCE DIVISION

 Ronnie James,                            )              Civil Action No.: 4:18-cv-01612-RBH
                                          )
        Plaintiff,                        )
                                          )
 v.                                       )              ORDER
                                          )
  Andrew Saul, Commissioner of the Social )
 Security Administration,                 )
                                          )
       Defendant.
____________________________________

        Plaintiff Ronnie James (“James”) seeks judicial review, pursuant to 42 U.S.C. § 405(g), of a final

decision of the Commissioner of the Social Security Administration (the “Commissioner”) denying

Plaintiff’s claim for disability insurance benefits (“DIB”) pursuant to the Social Security Act (the “Act”).

The matter is before the Court for review of the Report and Recommendation of United States Magistrate

Judge Thomas E. Rogers III, made in accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule

73.02(B)(2) for the District of South Carolina. The Magistrate Judge recommends the Court affirm the

Commissioner’s decision. [ECF No. 21].

                              Factual Findings and Procedural History

         On January 13, 2014, James filed an application for DIB benefits, alleging that by virtue of a

 disabling condition, he became unable to work on July 19, 2013. He was fifty-five years old on the

 alleged disability onset date. James alleges he became unable to work due to upper and lower body

 joint/arthritis issues, chronic obstructive pulmonary disease (COPD), anxiety, and bipolar disorder. [Tr.

 at 354]. James’ medical history and testimony regarding his impairments have been adequately set forth

 in great detail in the R&R and reviewed by this Court. Briefly stated, James was diagnosed with COPD

 in June of 2012. [Tr. at 493]. He has been treated for anxiety since at least October 2013;. His medical
    records generally indicate a normal mood and affect, as well as minimal problems with concentration

    and understanding. [Tr. at 476; 344; 969;713; 918; 604; 736].1 The records reveal that James is

    generally an active individual who handles many of the household chores, drives by himself, goes

    shopping, and is the sole caregiver for his grandson. [Tr. 308-87]. In some medical records, James

    describes having little energy, as well as experiencing joint pain and joint swelling. [Tr. at 479].

    However, musculoskeletal exams during that time were normal. [Tr. at 480]. Dr. Kelly, a state agency

    consultant, examined James for mental impairments and found he had a normal gait, he had unrestricted

    social functioning, and his memory, attention and concentration appeared to be within normal limits.

    Her impressions were that James may suffer from adjustment disorder with depressed and anxious

    mood. [Tr. at 511]. Another state agency consultant, Dr. Rudnick, determined James had nonsevere

    impairments. [Tr. at 206]. These results were confirmed by Dr. Anderson and Dr. Lenrow, two other

    state agency consultants. [Tr. at 218-220]. Dr. Bell, a physician who saw James only one time

    completed a mental health questionnaire, but he was unable to provide any work-related limitations as

    he only saw James for one visit. [Tr. at 556]. Another treating physician, Dr. Moyd, also completed a

    mental health questionnaire in 2014 and determined that James had a good ability to complete basic

    activities of daily living and simple routine tasks, good ability to relate to others, and adequate ability

    to complete complex tasks. He diagnosed James with “stated forgetfulness.” [Tr. at 559].

           James’ records indicate continued problems with shortness of breath, and on August 12, 2015

    a pulmonary function test showed suspected moderate obstructive ventiliary defect. [Tr. at 676,770].

    In August of 3015, James was prescribed baclofen for fibromyalgia after complaining of joint pain and


1
 However, in at least one medical record, James’ records suggest otherwise. He is described as having cried talking
about his daughter’s death at one visit. He was further described as being irritable and angry most of the time and
could not stay focused at work. He scored positive for history of manic or hypomaniac symptoms. [Tr. at 573].

                                                             2
muscle aches and an exam revealed tender spots. [Tr. at 914]. He also began taking prednisone to treat

fibromyalgia but was not interested in exercising to help relieve some of his pain. [Tr. at 909; 757]. In

2016, James continued to have relatively normal examination results. A March 2016 MRI showed disc

space narrowing with minimal bulging discs at L2-5. [Tr. at 717, 997, 1076]. On July 28, 2016, James

discussed disability paperwork with Dr. Moyd. In this paperwork, his fibromyalgia was assessed as

“improved.” [Tr. at 854]. He underwent a right hallux cheilectomy on December 7, 2016. [Tr. at 696,

715]. Medical records indicate James was not always compliant with taking prescribed medication, such

as Valium. In the records presented to the ALJ, his exams were generally normal, though one medical

record indicated that James changed his reporting of his history throughout his exam. [Tr. at 1024]. In

April of 2017, James reported to Dr. Moyd that he had aching pain in his back and that he felt a tingling

sensation from his head to his toes. [Tr. at 1015-18]. At his hearing, James reported that while he still

feels he has fibromyalgia, it is mild. [Tr. at 184-185].

       The Social Security Administration denied his application initially and on reconsideration,

therefore James requested a hearing before the Administrative Law Judge (“ALJ”). The ALJ held a

hearing on April 28, 2017, where both James and a vocational expert gave testimony. Thereafter, the

ALJ denied his claim on August 2, 2017, finding that he was not under a disability as defined by the

Social Security Act, as amended.

        The ALJ’s findings were as follows:

           (1) The claimant meets the insured status requirements of the Social
           Security Act through December 31, 2018.

           (2) The claimant has not engaged in substantial gainful activity since
           July 19, 2013, the alleged onset date (20 CFR 416.1571 et seq.).

           (3) The claimant has the following severe impairments: osteoarthritis;


                                              3
           chronic obstructive pulmonary disease; fibromyalgia; depression; and
           anxiety (20 CFR 416.1520(c)).

           (4) The claimant does not have an impairment or combination of
           impairments that meets or medically equals the severity of one of the
           listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
           CFR 416.1520(d), 416.1525, 416.1526).

           (5) After careful consideration of the entire record, the undersigned
           finds that the claimant has the residual functional capacity to perform
           medium work as defined in 20 CFR 404.1567(c) except no climbing,
           crawling, or balancing; no exposure to extreme hazards or extreme
           temperatures; no concentrated exposure to lung irritants; in a low
           stress setting with only occasional decision making or changes and
           only occasional interactions with the public.

           (6) The claimant is unable to perform any past relevant work (20 CFR
           416.1565).

           (7) The claimant was born on July 20, 1957 and was 55 years old,
           which is defined as an individual of advanced age, on the alleged
           disability onset date (20 CFR 416.1563).

           (8) The claimant has at least a high school education and is able to
           communicate in English (20 CFR 416.1564).

           (9) Transferability of job skills is not material to the determination of
           disability because using the Medical-Vocational Rules as a
           framework supports a finding that the claimant is “not disabled,”
           whether or not the claimant has transferable job skills (See SSR 82-41
           and 20 CFR Part 404, Subpart P, Appendix 2).

           (10) Considering the claimant’s age, education, work experience, and
           residual functional capacity, there are jobs that exist in significant
           numbers in the national economy that the claimant can perform (20
           CFR 416.1569 and 416.1569(a)).

           (11) The claimant has not been under a disability, as defined in the
           Social Security Act, from July 19, 2013, through the date of this
           decision (20 CFR 404.1520(g)).

[ECF No. 12-4, pp. 16-26; Tr. at 47-56].

       After the ALJ’s denial of benefits, James submitted additional evidence to the Appeals Council

                                                    4
and requested a review of the ALJ’s decision. The Appeals Council denied this request for review,

making the ALJ’s decision the final decision for purposes of judicial review. On June 13, 2018, James

filed a complaint seeking judicial review of the Commissioner’s decision. [ECF No. 1]. Both Plaintiff

and Defendant filed briefs [ECF No. 16; ECF No. 17; ECF No. 18], and the Magistrate Judge issued

a Report and Recommendation on July 17, 2019, recommending that the Commissioner’s decision be

affirmed. [ECF No. 21]. The Magistrate Judge recommends affirming the Commissioner’s decision

because substantial evidence exists to support the ALJ’s decision that James was not disabled within

the meaning of the Social Security Act during the relevant time period. James filed objections on July

31, 2019. [No. 23]. Defendant replied to these objections on August 13, 2019. [ECF No.28].

                                        Standard of Review

I.     Judicial Review of the Commissioner’s Findings

       The federal judiciary has a limited role in the administrative scheme established by the Act,

which provides the Commissioner’s findings “shall be conclusive” if they are “supported by substantial

evidence.” 42 U.S.C. § 405(g). “Substantial evidence has been defined innumerable times as more than

a scintilla, but less than preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964).

Substantial evidence “means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

       This statutorily mandated standard precludes a de novo review of the factual circumstances that

substitutes the Court’s findings for those of the Commissioner. Vitek v. Finch, 438 F.2d 1157, 1157-58

(4th Cir. 1971); Hicks v. Gardner, 393 F.2d 299, 302 (4th Cir. 1968). The Court must uphold the

Commissioner’s factual findings “if they are supported by substantial evidence and were reached

through application of the correct legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir.


                                                  5
2012); see also Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972) (stating that even if the Court

disagrees with the Commissioner’s decision, the Court must uphold the decision if substantial evidence

supports it). This standard of review does not require, however, mechanical acceptance of the

Commissioner’s findings. Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). The Court “must not

abdicate [its] responsibility to give careful scrutiny to the whole record to assure that there is a sound

foundation for the [Commissioner]’s findings, and that [her] conclusion is rational.” Vitek, 438 F.2d

at 1157-58.

II.    The Court’s Review of the Magistrate Judge’s Report and Recommendation

       The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

recommendation has no presumptive weight, and the responsibility to make a final determination

remains with the Court. Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court must conduct a

de novo review of those portions of the Report and Recommendation (“R & R”) to which specific

objections are made, and it may accept, reject, or modify, in whole or in part, the recommendation of

the Magistrate Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

to which objections have been filed. Id. However, the Court need not conduct a de novo review when

a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

718 F.2d 198, 200 (4th Cir. 1983).


                                                    6
                                           Applicable Law

       Under the Act, Plaintiff’s eligibility for the sought-after benefits hinges on whether he is under

a “disability.” 42 U.S.C. § 423(a). The Act defines “disability” as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. § 423(d)(1)(A). The claimant bears the ultimate burden to prove

disability. Preston v. Heckler, 769 F.2d 988, 991 n.* (4th Cir. 1985). The claimant may establish a

prima facie case of disability based solely upon medical evidence by demonstrating that his impairments

meet or equal the medical criteria set forth in Appendix 1 of Subpart P of Part 404 of Title 20 of the

Code of Federal Regulations. 20 C.F.R. §§ 404.1520(d) & 416.920(d).

       If such a showing is not possible, a claimant may also establish a prima facie case of disability

by proving he could not perform his customary occupation as the result of physical or mental

impairments. See Taylor v. Weinberger, 512 F.2d 664, 666-68 (4th Cir. 1975). This approach is

premised on the claimant’s inability to resolve the question solely on medical considerations, and it is

therefore necessary to consider the medical evidence in conjunction with certain vocational factors. 20

C.F.R. §§ 404.1560(a) & § 416.960(a). These factors include the claimant’s (1) residual functional

capacity, (2) age, (3) education, (4) work experience, and (5) the existence of work “in significant

numbers in the national economy” that the individual can perform. Id. §§ 404.1560(a), 404.1563,

404.1564, 404.1565, 404.1566, 416.960(a), 416.963, 416.964, 416.965, & 416.966. If an assessment

of the claimant’s residual functional capacity leads to the conclusion that he can no longer perform his

previous work, it then becomes necessary to determine whether the claimant can perform some other

type of work, taking into account remaining vocational factors. Id. §§ 404.1560(c)(1) & 416.960(c)(1).


                                                   7
    Appendix 2 of Subpart P governs the interrelation between these vocational factors.

            To facilitate a uniform and efficient processing of disability claims, regulations promulgated

    under the Act have reduced the statutory definition of disability to a series of five sequential questions.

    See, e.g., Heckler v. Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting the

    “need for efficiency” in considering disability claims). An examiner must consider the following: (1)

    whether the claimant is engaged in substantial gainful activity; (2) whether he has a severe impairment;

    (3) whether that impairment meets or equals an impairment included in the Listings;2 (4) whether such

    impairment prevents claimant from performing past relevant work;3 and (5) whether the impairment

    prevents him from doing substantial gainful activity. See 20 C.F.R. § 404.1520. These considerations

    are sometimes referred to as the “five steps” of the Commissioner’s disability analysis. If a decision

    regarding disability may be made at any step, no further inquiry is necessary. 20 C.F.R. § 404.1520(a)(4)

    (providing that if Commissioner can find claimant disabled or not disabled at a step, Commissioner

    makes determination and does not go on to the next step).

            A claimant is not disabled within the meaning of the Act if he can return to past relevant work

    as it is customarily performed in the economy or as the claimant actually performed the work. See 20

    C.F.R. Subpart P, § 404.1520(a), (b); Social Security Ruling (“SSR”) 82–62 (1982). The claimant bears


2
 The Commissioner’s regulations include an extensive list of impairments (“the Listings” or “Listed impairments”)
the Agency considers disabling without the need to assess whether there are any jobs a claimant could do. The
Agency considers the Listed impairments, found at 20 C.F.R. part 404, subpart P, Appendix 1, severe enough to
prevent all gainful activity. 20 C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals all
criteria of any of the Listed impairments for at least one year, he will be found disabled without further assessment.
20 C.F.R. § 404.1520(a)(4)(iii). To meet or equal one of these Listings, the claimant must establish that his
impairments match several specific criteria or be “at least equal in severity and duration to [those] criteria.” 20
C.F.R. § 404.1526; Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987)
(noting the burden is on claimant to establish her impairment is disabling at Step 3).

3
  In the event the examiner does not find a claimant disabled at the third step and does not have sufficient
information about the claimant’s past relevant work to make a finding at the fourth step, he may proceed to the
fifth step of the sequential evaluation process pursuant to 20 C.F.R. § 404.1520(h).

                                                               8
the burden of establishing his inability to work within the meaning of the Act. 42 U.S.C. § 423(d)(5).

Once an individual has made a prima facie showing of disability by establishing the inability to return

to past relevant work, the burden shifts to the Commissioner to come forward with evidence that

claimant can perform alternative work and that such work exists in the regional economy. To satisfy

that burden, the Commissioner may obtain testimony from a vocational expert demonstrating the

existence of jobs available in the national economy that claimant can perform despite the existence of

impairments that prevent the return to past relevant work. Walls v. Barnhart, 296 F.3d 287, 290 (4th

Cir. 2002). If the Commissioner satisfies that burden, the claimant must then establish that he is unable

to perform other work. Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); see generally Bowen v.

Yuckert, 482 U.S. 137, 146 n.5 (1987) (regarding burdens of proof).

                                                 Analysis

I.      RFC Analysis

        James objects to the Magistrate Judge’s recommendation that substantial evidence supports the

ALJ’s RFC determination. He argues that had the ALJ provided appropriate weight to the fibromyalgia

diagnosis and evaluated his fibromyalgia symptoms pursuant to SSR 12-2p, the resulting RFC would

likely have been different. The Commissioner argues that substantial evidence supports the ALJ’s

decision because the ALJ gave sufficient reasons for determining that James’ fibromyalgia does not

meet a listing or otherwise affect his ability to work to a degree that would equate to a greater limitation

within the RFC.

        The RFC is a determination by the ALJ, based on all relevant medical and non-medical

evidence, of what a claimant can still do despite his impairments. See 20 C.F.R. § 416.945; SSR 96-8p,

1996 WL 374184 (July 2, 1996). SSR 96-8p provides, “[t]he RFC assessment is a function-by-function


                                                     9
assessment based upon all of the relevant evidence of an individual’s ability to do work-related

activities.” SSR 96-8p, 1996 WL 374184, at *3 (July 2, 1996). An RFC assessment must include a

discussion describing how the evidence supports each conclusion, citing specific medical facts and non-

medical evidence. SSR 96-8p, 1996 WL 374184, at *7. While there is no medical listing for

fibromyalgia, Titles II and XVI of Social Security Ruling 12-2p provide guidance in deciding whether

a person has a medically determinable impairment. SSR 12-2p defines fibromyalgia as follows: “a

complex medical condition characterized primarily by widespread pain in the joints, muscles, tendons,

or nearby soft tissues that persisted for at least 3 months.” SSR 12-2p provides further guidance as to

how to consider fibromyalgia in the five-step sequential evaluation process to determine disability.

Specifically, in determining the RFC, the Ruling provides, “[f]or a person with FM [fibromyalgia], we

will consider a longitudinal record whenever possible because the symptoms of FM can wax and wane

so that a person may have ‘bad days and good days.’” SSR 12-2p. Courts have recognized the subjective

nature of fibromyalgia symptoms. See Dowell v. Colvin, No. 1:12CV1006, 2015 WL 1524767, at *3

(M.D.N.C. April 2, 2015) (stating that numerous courts have recognized that fibromyalgia symptoms

are entirely subjective). Fibromyalgia will be considered an impairment if there is a diagnosis, and that

diagnosis, along with the evidence further described in the Ruling, is not inconsistent with other

evidence of record. SSR 12-2p.

       While James did not seek disability benefits due either in whole or in part to fibromyalgia, his

medical records document issues related to his diagnosis of fibromyalgia. SSR 12-2p provides general

guidance and criteria on how to determined whether fibromyalgia is a medically determinable

impairment. These criteria include a history of widespread pain, at least eleven positive tender points

upon physical examination, and evidence that other disorders that could cause the same symptoms were


                                                   10
excluded. SSR 12-2p thus provides that, much like any other claim for disability benefits, there must

be sufficient objective evidence to support a finding that the impairment precludes the claimant from

engaging in substantial gainful activity. SSR 12-2p, 2012 WL 3104869. at *2 (July 25, 2012).

       At step two of the evaluation, the ALJ determined that fibromyalgia was a severe impairment.

However, at step three, the ALJ determined that James’ combination of impairments were not so severe

as to require a finding that James is disabled. In so finding, the ALJ specifically considered James’

complaints of fibromyalgia and whether he would meet a listing. However, the ALJ noted that the

records do not document the type of limitations, such as the inability to ambulate effectively, inability

to perform fine and gross movements effectively, and compromise of a nerve root or spinal cord, that

would warrant meeting a listing or a finding of disability. He further noted within his opinion that

James’ own testimony was that while he felt sore all over, his fibromyalgia was “mild.” Moreover, the

ALJ explained that the record, including James’ testimony, reveals that he performs “extensive activities

of daily living,” while otherwise having a lack of supporting medical evidence to document that his

impairments necessitated a more restrictive RFC. The Magistrate Judge also noted that the overall

medical records are consistent with James’ activities of daily living in that he did not need to see a

rheumatologist, and he had relatively normal examinations.

       Unlike the cases cited by James in his objection, in this case, there is a lack of objective

findings, as well as a lack of testimony regarding subjective symptoms to support a more restrictive

RFC. The ALJ explained that it was James’ own testimony, as well as the extensive nature of his daily

activities, which he had been able to perform over a long period of time, that led to the ALJ’s

determination that while it is a severe impairment, James’ issues with fibromyalgia did not warrant




                                                   11
    more significant restrictions.4 Further, while James points out that there is a waxing and waning nature

    associated with fibromyalgia, as indicated by the ALJ, his medical records and testimony simply fail

    to establish the level of impairment with this condition that would necessitate a more restrictive RFC.

           SSR 12-2p sets forth an explanation as to how a claimant can establish whether fibromyalgia

    is a medically determinable impairment. SSR 12-2p further explains how to properly evaluate

    fibromyalgia under the Act. While there is indeed a subjective component to fibromyalgia and a lack

    of objective evidence does not necessarily mean that an individual does not suffer from fibromyalgia,

    here the ALJ indeed found fibromyalgia to be a severe impairment, and he has clearly explained his

    reason for not including further restrictions within the RFC. Accordingly, this Court finds that

    substantial evidence supports the ALJ’s RFC determination. Plaintiff’s objection is overruled.

    II.    Evidence Submitted to Appeals Council

           James further objects to the determination that it was proper for the Appeal’s Council to reject

    the additional evidence submitted to it for review. The Commissioner argues that the Magistrate Judge

    properly recommended finding that the Appeals Council’s denial of review did not necessitate remand.

    The Appeals Council noted that James provided medical evidence from Carolina Pine Regional Medical

    Center dated May 18, 2017, as well as Medical Evidence from Pee Dee Orthopedic Associated dated

    June 30, 2015 through July 12, 2017. The Appeals Council determined that this evidence did not show



4
 For example, in Chandler v. Colvin, the claimant had submitted the opinion of a physician who had diagnosed her
with fibromyalgia and had indicated that she often complained of pain, swelling, and fatigue. Further, she was seeing
a rheumatologist and her family physican wrote a letter to her counsel indicating that she would have severe
limitations arising out of her pain disorder, that she had a history of widespread pain, that she had sixteen of eighteen
trigger points identified by a rheumatologist, and her condition could not be explained by another condition.
Chandler v. Colvin, No. 1:15-cv-214, 2017 W L 653983, at *3-4 (N.D. W . Va. Jan. 31, 2017). Similarly, the claimant
in Rogers v. Comm’r of Social Sec. had an extensive medical history detailing her issues with rheumatoid arthritis
and fibromyalgia, a medical opinion from a doctor discussing the severity of her condition, and her own allegations
of subjective symptoms. 486 F.3d 234 (6th Cir. 2007). This type of evidence is simply not present in the case before
this Court.

                                                               12
a reasonable probability that it would change the outcome of the decision. The Appeals Council further

noted that James submitted: (1) a questionnaire by Dr. Moyd dated November 29, 2017; (2) Medical

Evidence from McLeod Spine Center dated August 17, 2017; (3) a questionnaire from Dr. W. L. Evans

dated December 8, 2017; (4) Medical Evidence from Carolina Pine Regional Medical Center dated

August 21, 2017 through February 1, 2018; (5) Medical Evidence from Pee Dee Orthopedic Associates

dated November 20, 2017. Because the ALJ’s decision was dated through August 2, 2017, the Appeals

Council determined that this additional evidence did not relate to the period at issue. James argues that

the questionnaire from Dr. Moyd, as well as the questionnaire from Dr. Evans, was not properly

considered by the Appeals Council, and therefore requires this Court remand this case.

       The Regulations do not require the Appeals Council to articulate its findings when denying

review. Instead, the Regulations provide that the Appeal Council will consider additional evidence when

it is “new, material, and relates to the period on or before the date of the hearing decision, and there is

a reasonable probability that the additional evidence would change the outcome of the decision.” 20

C.F.R. § 416.970(a)(5); See Wilkins v. Dep’t. of Health & Human Servs., 953 F.2d 93, 95-96 (4th Cir.

1991) (if a claimant submits evidence to the Appeals Council for review that is new, material, and

relates to the period on or before the ALJ’s decision, the Appeals Council must consider the newly

submitted evidence.) (emphasis added). In cases where additional evidence is submitted to the Appeals

Council, the Appeals Council first determines if the submission constitutes “new and material” evidence

that “relates to the period on or before” the date of the hearing decision. Meyer v. Astrue, 662 F.3d 700,

704-705 (4th Cir. 2011). “New” evidence is evidence that is not duplicative or cumulative. Wilkins, 953

F.2d at 96 (citing Williams v. Sullivan, 905 F.2d 214, 216 (8th Cir. 1990)). Evidence is “material” if

there is a reasonable probability that the new evidence would change the outcome of the decision.


                                                    13
Wilkins, 953 F.2d at 96.

       In Meyer v. Astrue, the Fourth Circuit determined that when a claimant submits additional

evidence to the Appeals Council that was not before the ALJ that is new and material, the Appeal

Council should evaluate the record, including the new and material evidence, to determine whether it

warrants a change in the decision by the ALJ. 662 F.3d at 704-705. If the Appeals Council determines

on review that the decision is contrary to the weight of the evidence, it may issue its own decision or

remand the case. Id. Meyer is clear that the regulations require the Appeals Council to “consider” new

and material evidence in deciding whether to grant review. Id. at 705-706. In this case, the Appeals

Council denied James’s request for review after determining the questionnaires do not relate to the

relevant period in issue. In such a case, the regulations do not require the Appeals Council to articulate

its rationale for denying a request for review. Id. James argues that Bird v. Comm. of Social Sec. Admin

is instructive in this case. In Bird, the Fourth Circuit said, “[m]edical evaluations made after a

claimant’s last insured status has expired are not automatically barred from consideration and may be

relevant to prove a disability arising before the claimant’s DLI. 699 F.3d 337, 340 (4th Cir. 2012).

Evidence that was created after that time period could be ‘reflective of a possible earlier and progressive

degeneration.’” Id. at 341 (citing Moore v. Finch, 418 F.2d 1224, 1226 (4th Cir. 1969)). James focuses

specifically on the opinions of Dr. Moyd and Dr. Evans to argue that these opinions should have been

considered by the Appeals Council because they “relate back” to the time period in question.

Accordingly, he argues remand is necessary. In evaluating whether a remand is necessary, this Court

views the record as a whole, including the new evidence, to determine whether substantial evidence

supports the Commissioner’s decision. Wilkins, 953 at 95-96.

       After a review of the record, this Court finds that the additional evidence submitted to the


                                                    14
Appeals Council does not necessitate a remand to the ALJ. Dr. Moyd completed a questionnaire on

November 29, 2017, approximately four months after the ALJ denied James’ claim for disability

benefits. In response to pre-typed questions, Dr. Moyd indicates that he “can’t answer honestly” whether

James could engage in any more than “light work.” In response to the question of whether it was “most

probable” that James would have problems with attention and concentration sufficient to frequently

interrupt his work day, Dr. Moyd indicated “yes” and further indicated in a subsequent question that

basis of impairment was “major depressive disorder.” Dr. Moyd gave November 8, 2016 as an

approximate date of impairment. Dr. Moyd stated that the basis for determining James suffered from

this impairment is that James saw a behavioral health counselor.

       In this case, the ALJ already considered James’s mental disorders and determined that James’s

depression and anxiety were severe impairments. Therefore, Dr. Moyd’s answers do not provide

additional evidence of an impairment or a worsening of an impairment that was not already considered

severe and contemplated by the ALJ. Moreover, this additional evidence is cumulative of evidence that

was already before the ALJ. As indicated by the Magistrate Judge, Plaintiff testified that he had

attention problems at times, though he also reported that he could pay attention for hours. Indeed,

medical evidence from several doctors within the record, including Dr. Moyd, suggests Plaintiff had

normal attention and concentration. In fact, on January 3, 2017 and April 3, 2017, in two medical

records dated after the approximate impairment date provided by Dr. Moyd, Dr. Moyd himself found

James to have normal attention and concentration. As indicated by the Magistrate Judge, the ALJ noted

several of the records indicating normal attention and concentration. The Appeals Council apparently

determined that this questionnaire did not relate to the period at issue, thereby denying review. After

reviewing the record as whole, the questionnaire filled out by Dr. Moyd provides a basis for remand,


                                                  15
as substantial evidence supports a finding that this evidence is not new material evidence prompting

remand.

       As to Dr. Evan’s opinion, his questionnaire indicates that James would not be able to perform

light work and that James would have attention and concentration problems during the workday caused

by polyneuropathy, memory loss, cervical disc degeneration, osteoarthritis, and bipolar disorder. He

based this opinion off of objective evidence such as EMG and MRI data, as well as medical history and

physical examination and stated that James has been so impaired since July 5, 2017, approximately a

month prior to the date of the decision deny benefits. This questionnaire itself was dated approximately

four months after the ALJ’s decision. However, much like Dr. Moyd’s opinion, there was already

detailed information within the record before the ALJ regarding James’ issues with attention and

concentration. Further, multiple records before the ALJ showed that James had normal ambulation and

gait, including objective evidence including an MRI which was “essentially normal” for his age. James

testified in April of 2017 that there is not anything he cannot do due to his disability, other than he is

unable to work under pressure. Indeed, his own testimony reveals that he performed a wide array of

daily activities, and was employed in August of 2017, when he told a doctor at McLeod Spine Center

that he was having pain associated with his job where he was getting in and out of a trailer several times

a day. Accordingly, this Court finds that substantial evidence supports the Commissioner’s decision.

       Finally, to extent James argues that this case is akin to Meyer and requires remand, this Court

disagrees. Meyer made clear that the Appeals Council is not required to articulate specific findings

when it denies review. Here, James argues that the Appeals Council erred in determining that the

questionnaires do not relate to the period at issue. First, both of these questionnaires provide an

approximate date of when James was so impaired, and as previously discussed, some of the information


                                                   16
is controverted by other evidence in the record. Second, as pointed out by the Magistrate Judge, Meyer

is distinguishable because in that case, the ALJ suggested that an evidentiary gap contributed to his

finding that the claimant was not disabled. Such is not the case here. The ALJ does not argue that the

lack of a physician opinion, or any other dearth of evidence, contributed to his findings. Further, it does

not appear to this Court that the additional evidence in question is new and material such that, had it

been considered by the ALJ, it would provide a basis to change the ALJ’s decision. Accordingly, this

Court agrees with the Magistrate Judge that upon a review of the record, including the additional

evidence provided to the Appeals Council, susbstantial evidence supports the Commissioner’s decision.

                                               Conclusion

       The Court has thoroughly reviewed the entire record as a whole, including the administrative

transcript, the briefs, the Magistrate Judge’s R & R, Plaintiff’s objections to the R & R, Defendant’s

response to those objections, and the applicable law. For the foregoing reasons, the Court adopts the

recommendation of the Magistrate Judge. [ECF No. 21]. The Commissioner’s decision is affirmed.



IT IS SO ORDERED.

Florence, South Carolina                                       s/ R. Bryan Harwell
September 16, 2019                                             R. Bryan Harwell
                                                               Chief United States District Judge




                                                    17
